TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00531-CV


                               M. D., Jr. and C. A., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee


                FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
           NO. 18-0752, THE HONORABLE DAVID JUNKIN, JUDGE PRESIDING


                ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant C.A., appearing pro se, seeks to appeal from the trial court’s final

judgment terminating her parental rights.     The record indicates that C.A. may be indigent

and entitled to the appointment of counsel to represent her in this appeal.1 See In re M.S.,

115 S.W.3d 534, 544 (Tex. 2003) (explaining that “[i]n Texas, there is a statutory right to

counsel for indigent persons in parental-rights termination cases,” (citing Tex. Fam. Code

§ 107.013)).

               On our own motion, we abate this appeal and remand to the trial court for further

proceedings. We instruct the trial court to determine whether C.A. is indigent and entitled to the

appointment of counsel. The trial court is also directed to hold any hearings it deems necessary


       1
          The record shows that the child’s other parent, appellant M.D., Jr., has been appointed
counsel to represent him in this appeal.
to comply with this order and to require C.A., prior to any hearing to determine her indigence,

to file an affidavit of indigence in accordance with Rule 145(b) of the Texas Rules of Civil

Procedure. See Tex. Fam. Code § 107.013(d). Any such hearings shall be recorded and a

supplemental reporter’s record containing these hearings shall be filed with the Clerk of this

Court on or before January 29, 2021. Should the trial court determine that C.A. is indigent and

entitled to appointment of counsel, the trial court is directed to appoint counsel and provide

counsel’s name, address, telephone number, and state bar number to the Clerk of this Court

immediately upon appointment. Any orders issued by the trial court, including findings of fact

and conclusions of law, shall be included in a supplemental clerk’s record filed with the Clerk of

this Court on or before January 29, 2021.

       It is ordered on January 8, 2021.



Before Justices Goodwin, Triana, and Kelly

Abated and Remanded

Filed: January 8, 2021




                                                2